50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Ray RICHARDSON, Plaintiff-Appellant,v.Barbara J. WHEELER;  R.K. White;  David K. Smith;  Bobby W.Soles;  James Keeling;  Eleanor L. Stockdale;  L.W. Huffman;Captain Barksdale;  Commonwealth Of Virginia;  CounselorSpicer;  Michael A. Shupe, Grievance Coordinator,Defendants-Appellees.
No. 94-7235.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995Decided:  February 17, 1995

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-872-R)
Bernard R. Richardson, Appellant Pro Se.
Susan Campbell Alexander, Assistant Attorney General, Richmond, VA, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint as to all but two of the named defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED


*
 In light of this disposition, Richardson's motion for appointment of counsel is hereby denied